DETAILED ACTION
This communication is in responsive to Application 17/448369 filed on 9/22/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims:
		Claims 1-20 are presented for examination.
		 
IDS filed on 9/22/2021 has been considered. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11159396 b2. Although the claims at issue are not identical, they are not patentably distinct from each other because the issued claims are obvious variations of current claims. For example, issued claim 1 calls for “activation history” where here the term is merely defined “number of times and sequential order of the interactions.” Moreover, issued claim 1 includes every element of current claim 1. Same rationale applies to other independent claims. Similarly, the dependent claims are obvious variations of current dependent claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-8, 12-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5-8 recites the limitation "…the sequences…"  There is insufficient antecedent basis for this limitation in the claim. Similar rationale applies to claims 12-15 and 18-20.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the invshaentor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5, 7-9, 10, 12, 14-16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (hereinafter Wang) US 2013/0283283 A1 and further in view of Seay US 2014/0280486 A1. 

Regarding Claim 1, Wang teaches a computing device comprising:
a memory and a processor cooperating with the memory to record data indicative of interactions with shared applications following logons to the computing device, the data including a number of times and a sequential order of the interactions (¶0029-¶0032 & Fig. 1; application database 120 stores an application usage history including time information of the application in use “sequential order of interactions” and application event each time application is activated “number of times.” Note that activation of an application is when the application is logged. Note that the applications are shared because they are synced between different devices as illustrated in Fig. 4b & ¶0054-¶0057. Also the applications are used to share contents with others including watching or downloading videos, see ¶0058-¶0059), 
determine probabilities of launching the shared applications following a next logon to the computing device from the recorded data (¶0010, ¶0029-¶0032 & Fig. 1; device 100 analyzes the application history database 120 to predict user’s behavior e.g. predict user's app-launched behaviors to automatically provide an application list which list the applications the user likely launch in this time and/or at this place and/or in this application launch pattern. Figs. 2A and 2B & ¶0036-¶0042 provides probabilities examples of launching the application. For example, if the current time is 6:00 PM on Saturday, the time-dependent model engine 141 of the prediction subsystem 140 finds out what application(s) the user often launched near 6:00 PM on Saturday in the past based on the application history database 120 and provide a application list (selectively with probabilities). That is, the application list may list applications in the sequence based on probabilities. For example, application with highest probabilities is listed at top and so on), 
and following the next logon, display shared applications on the display based on the determined probabilities (Fig. 2B & ¶0036-¶0042; if the current time is 6:00 PM on Saturday, the time-dependent model engine 141 of the prediction subsystem 140 finds out what application(s) the user often launched near 6:00 PM on Saturday in the past based on the application history database 120 and provide a application list (selectively with probabilities). That is, the application list may list applications in the sequence based on probabilities. For example, application with highest probabilities is listed at top and so on. Moreover, with this user's app-launched behavior learning system disclosed in the embodiment, application list may be dynamically displayed according the predicted results from the prediction subsystem 140. Besides, the portable electronic device according to the embodiment may further recommend application shortcuts or folders for the user so that the user may conveniently choose application).
	Wang does not expressly teach “…shared applications following logons…” or “…following the next logon…” however, Wang teaches that a user may need to pass security verification before installing of opening an application (¶0045-¶0046) but does not expressly state that the user has to logon. Seay, on the other hand, teaches that  a user logs in before installing or using one of the pluralities of shared applications. 
	In other words, Seay teaches “…shared applications following logons…” or “…following the next logon…” (Fig. 3 login interface & ¶0068, ¶0071; log in a shared application server. Fig. 6 illustrate that John is logged in).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Seay into the system of Wang in order to allow applications within a group to be responsive to changes in other grouped application such as when a user enter input data in another application in the same group (¶0068). Moreover, utilizing such teachings improves state data management and sharing that allow groups of applications to adopt a single authentication process allowing a user to simultaneously log in to the entire group and navigate between applications of the group without requiring additional authentication. Id. 

Regarding Claim 5, Wang in view of Seay teach the computing device of claim 1 Wang further teaches wherein the sequences comprise launches of the shared applications on the client computing device (Wang –teaches that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs that includes activating or lunching the application. Also see Fig. 1 & ¶0028-¶0042; application history database 120 includes time information of the application event that includes each time that the application is activated).

Regarding Claim 7, Wang in view of Seay teach the computing device of claim 1 Wang further teaches wherein the sequences comprise actions to activate the shared applications (Fig. 1 & ¶0028-¶0042; application history database 120 includes time information of the application event that includes each time that the application is activated).

Regarding Claim 8, Wang in view of Seay teach the computing device of claim 1 Seay further teaches wherein the sequences comprise switching between the shared applications running on the client computing device (¶0053-¶0064; state data management module stores sequence of switching between applications and allows for elegant switching between applications where the data and location data is stored. Using the switching framework returns user to locations which the user was working last time or returning the user to prior location he was working at different time. Also see Fig. 5 & ¶0145; state data relates to a sequence of switching from current application to desired application is determined and compared in step 667. Note that the time states at the time the user selects a package as illustrated in Fig. 6 or at the time second application 514 is activated as illustrate in Fig. 7. Also Fig. 2B & ¶0036-¶0042; if the current time is 6:00 PM on Saturday, the time-dependent model engine 141 of the prediction subsystem 140 finds out what application(s) the user often launched near 6:00 PM on Saturday in the past based on the application history database 120 and provide a application list (selectively with probabilities). That is, the application list may list applications in the sequence based on probabilities).

Regarding Claim 9, Wang in view of Seay teach the computing device of claims 1 Wang further teaches wherein the processor is configured to display shared applications having a probability of launching greater than a threshold on the display based upon the determined probabilities following the next logon (¶0035-¶0042 & Fig. 2B; display the application that has a highest probability “greater than a threshold” and treat it as most possible application to be requested for execution).

Claims 10, 12, 14-16, 18 and 20 are substantially similar to the above claims, thus the same rationale applies. 

Claims 2-4, 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Seay and further in view of Liu et al. (hereinafter Liu) US 2010/0262925 A1.

Regarding Claim 2, Wang in view of Seay teach the computing device of Claim 1 Wang further teaches having a probability of launching greater than a threshold (Fig. 2B & ¶0036-¶0042; if the current time is 6:00 PM on Saturday, the time-dependent model engine 141 of the prediction subsystem 140 finds out what application(s) the user often launched near 6:00 PM on Saturday in the past based on the application history database 120 and provide a application list (selectively with probabilities). That is, the application list may list applications in the sequence based on probabilities. For example, application with highest probabilities is listed at top and so on. Moreover, with this user's app-launched behavior learning system disclosed in the embodiment, application list may be dynamically displayed according the predicted results from the prediction subsystem 140. Besides, the portable electronic device according to the embodiment may further recommend application shortcuts or folders for the user so that the user may conveniently choose application).
Wang in general does not discuss different menus for display. However, Wang -as stated above- explains in details how displaying the correct application is predicted based on user’s behavior. On the other hand, Liu teaches displaying shared applications in one display. See Fig. 5A 530 or 520 & ¶0047. 
	In other words, Wang in view of Seay does not expressly teach “wherein the processor is further configured to display a first menu on the display including all available shared applications” & “and display a second menu on the display including only the shared applications.”
Liu teaches wherein the processor is further configured to display a first menu on the display including all available shared applications (Fig. 5A APP. 1 510 vs App.4. Also see Fig. 7A; ¶0072; menu. Also note in ¶0047 application window 542 overlaps application window 532 in overlapping region 558), and display a second menu on the display including only the shared applications (Fig. 5A APP. 1 510 vs App.4. Also see ¶0072; menu. Also note in ¶0047 application window 542 overlaps application window 532 in overlapping region 558).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to incorporate Liu’s teachings into the system of Wang in view of Seay in order to have a set of presenter device windows that are to be shared with the attendee devices may be determined, as well as a set of unshared windows that are not to be shared with the attendee devices, and the presenter device may share the set of shared windows with the attendee devices, without sharing the set of unshared windows (abstract & Figs. 4 & 5A). Utilizing such teachings enable the system to allow computer users at different locations to communicate via a computer network and share applications stored and/or executed on one of the user’s computers, such as through a software program that enables the users to share applications (e.g., sharing a presenter's application with one or more attendees/viewers) (¶0002).

Regarding Claim 3, Wang in view of Seay and Liu teach the computing device of Claim 2 Liu further teaches wherein the first and second menus are displayed in a same window on the display (Fig. 5A shows App. 1 and App. 2 displayed in the same window. Also note the overlap in ¶0047 application window 542 overlaps application window 532 in overlapping region 558. Also see Fig. 7A; ¶0072; menu)

Regarding Claim 4, Wang in view of Seay and Liu teach the computing device of claim 2 Liu further teaches wherein the second menu is displayed in a floating window on the display (obvious from ¶0050; size and position are determined for each displayed window “floating”. Also see ¶0053-¶0056; position and size of windows is determined which is similar to floating window).

Claims 11 and 17 are substantially similar to the above claims, thus the same rationale applies. 



Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Seay and further in view of Kumar et al. (hereinafter Kumar) US 2018/0188924 A1. 

Regarding Claim 6, Wang in view of Seay teach the computing device of claim 1 but they do not expressly teach wherein the sequences comprise copy and paste actions between shared applications running on the client computing device. However, this limitation is suggested by Wang’s teachings that based on a usage history, the system predicts or presents/display a program or a list of programs from among other programs & ¶0064-¶0068; determines based on state data saved versions of applications that denote the configuration at the time the state data was stored. For example, Awareness of changes to other applications allows applications within a group to be responsive to changes in other grouped applications, such as when a user enters user input data in another application in the same group).
Kumar on the other hand teaches wherein the sequences comprise copy and paste actions between shared applications running on the client computing device (abstract & Fig. 3, ¶0076; Kumar teaches prediction module determines a copy and paste action in a shared environment running on the clinet device).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed limitation to incorporate the teachings of Kumar into the system of Wang in view of Seay in order to predict one or more target applications for a paste action, and do so based upon a context associated with the content that has previously been selected and copied. The results of the prediction may be used to present to a user one or more user controls to enable the user to activate one or more predicted application, and in some instances, additionally configure a state of a predicted application to use the selected and copied content once activated. As such, upon completing a copy action, a user may, in some instances, be provided with an ability to quickly switch to an application into which the user was intending to paste the content. This can provide a simpler user interface in a device such as phones and tablet computers with limited display size and limited input device facilities. It can result in a paste operation into a different application with fewer steps than is possible conventionally (abstract). 

Claims 13 and 19 are substantially similar to the above claims, thus the same rationale applies. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHRAN ABU ROUMI whose telephone number is (469)295-9170. The examiner can normally be reached Monday-Thursday 6AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MAHRAN ABU ROUMI
Primary Examiner
Art Unit 2455



/MAHRAN Y ABU ROUMI/Primary Examiner, Art Unit 2455